UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) September16, 2011 BigBand Networks, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33355 04-3444278 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 475 Broadway Street Redwood City, California 94063 (Address of principal executive offices) (Zip code) (650) 995-5000 Registrant’s telephone number, including area code Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 16, 2011, the Compensation Committee reviewed and approved the performance goals for the six months ending December 31, 2011 under the Company’s Incentive Compensation Plan (“ICP”) for the Company’s executive officers, including its named executive officers who participate in the ICP.Under the ICP, target bonuses are expressed as a percentage of the executive’s base salary. A description of (i) the performance criteria for the second half of 2011 and (ii) the potential second half of the fiscal year for the Company's named executive officers who participate in the ICP is attached hereto as Exhibit 10.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit Description Description of Second Half 2011 Incentive Compensation Plan Goals for the Named Executive Officers SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIGBAND NETWORKS, INC. By: /s/ Robert Horton Robert Horton Senior Vice President & General Counsel Dated: September 20, 2011
